USCA11 Case: 20-10245      Date Filed: 03/04/2021     Page: 1 of 15



                                                               [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-10245
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:18-cv-24919-FAM



EDWIN DIAZ,

                                                                Plaintiff - Appellant,

                                      versus

MIAMI-DADE COUNTY,
MATTHEW FRYER,
In his Official Capacity as Sergeant,
Miami-Dade Police Department,
HOWARD ROSEN,
Individually and in his official capacity as
Deputy Chief of the Special Prosecution for
the Miami-Dade State Attorney,

                                                             Defendants - Appellees.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                                (March 4, 2021)
         USCA11 Case: 20-10245        Date Filed: 03/04/2021    Page: 2 of 15



Before WILSON, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant Edwin Diaz, a Miami-Dade County police officer,

appeals the district court’s order dismissing with prejudice his second amended

complaint, which found, in relevant part, that: (1) his claim for false arrest under

42 U.S.C. § 1983 against Sergeant Matthew Fryer was barred by qualified

immunity; (2) he failed to state a claim for municipal liability under § 1983 against

Miami-Dade County; (3) his § 1983 claim against Deputy Chief Assistant State

Attorney Howard Rosen was barred by qualified immunity; (4) his Florida Statute

§ 112.532 claim against Rosen for money damages was precluded by state law;

and (5) he failed to state a claim for negligent inflection of emotional distress

under Florida law against any defendant. Diaz also appeals the district court’s

denial of leave to amend.

                       Factual and Procedural Background

      Because this case is before us as an appeal from a motion to dismiss, we

must accept the facts alleged in the second amended complaint and construe them

in the light most favorable to the plaintiff. See Young Apartments, Inc. v. Town of

Jupiter, 529 F.3d 1027, 1032–33 (11th Cir. 2008). Accordingly, the following

statement of facts is taken from Diaz’s second amended complaint.




                                           2
         USCA11 Case: 20-10245          Date Filed: 03/04/2021   Page: 3 of 15



      In early 2016, Officer Diaz, a twenty-year veteran working in the Narcotics

Bureau of the Miami-Dade Police Department (MDPD), became the subject of an

internal investigation. The investigation came in the wake of several high-profile

arrests of MDPD police officers and was an effort to preserve the public trust and

avoid further embarrassment. The MDPD worked in conjunction with the Florida

Department of Law Enforcement and the Miami-Dade State Attorney’s Office. The

investigation into Diaz was based on allegations that he, along with other officers

in the Narcotics Bureau, was stealing money and other valuables from crime

scenes. The County focused its investigation on Diaz as he had been named in six

prior theft complains over a ten-year period. All of these complaints were

dismissed either because the allegations were unfounded or because they could not

be corroborated. Despite this, the County authorized Sergeant Matthew Fryer to

apply for a search warrant citing the six prior complaints against Diaz as probable

cause. The search warrant was granted, and the investigation ultimately culminated

in a sting operation, the roadside search and seizure of Diaz’s person and car, and

the interrogation and arrest of Diaz.

      The State Attorney’s Office ultimately decided that there was insufficient

evidence to prosecute Diaz. Unsatisfied with this outcome, Deputy Chief Assistant

State Attorney Howard Rosen attended a roll-call meeting at MDPD’s Narcotics




                                            3
         USCA11 Case: 20-10245        Date Filed: 03/04/2021    Page: 4 of 15



Bureau on May 6, 2016. There, in the presence of more than forty police officers,

Rosen accused Diaz of stealing from crime scenes.

      In his second amended complaint, Diaz claims that through their combined

efforts, Defendants Miami-Dade County (the County), Sergeant Matthew Fryer

(Fryer), and Deputy Chief Assistant State Attorney Howard Rosen (Rosen) “have

destroyed Officer Diaz’s personal reputation and professional standing.”

      Diaz brought suit against the County, Fryer, and Rosen in the District Court

for the Southern District of Florida, asserting five counts: (1) violation of § 1983

for false arrest against Defendant Fryer; (2) violation of § 1983 for false arrest

against Defendant Miami-Dade County; (3) violation of § 1983 for defamation

against Defendant Rosen; (4) violation of the Florida Law Enforcement Officers’

Bill of Rights against defendant Rosen; and (5) state law claim of negligent

inflection of emotional distress against all defendants. Defendants the County,

Fryer, and Rosen moved to dismiss. The district court entered an order granting the

dismissal of all five counts with prejudice on December 19, 2019. This appeal

followed.

                                   Legal Standard

                                  A. Motion to Dismiss

      We review de novo an order granting a motion to dismiss with prejudice,

accepting the factual allegations in the complaint as true and construing them in the


                                           4
          USCA11 Case: 20-10245       Date Filed: 03/04/2021    Page: 5 of 15



light most favorable to the plaintiff. Young Apartments, 529 F.3d at 1037. “To

survive a motion to dismiss, plaintiffs must do more than merely state legal

conclusions; they are required to allege some specific factual bases for those

conclusions . . . .” Jackson v. BellSouth Telecomm., 372 F.3d 1250, 1263 (11th Cir.

2004). Those factual bases “must be enough to raise a right to relief above the

speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                 B. Qualified Immunity

      “Qualified immunity shields public officials from liability for civil damages

when their conduct does not violate a constitutional right that was clearly

established at the time of the challenged action.” Bailey v. Wheeler, 843 F.3d 473,

480 (11th Cir. 2016). Qualified immunity is an affirmative defense that must be

pled by the defendant official and can be raised and considered in a motion to

dismiss. See Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir. 2019). “[I]t is

proper to grant a motion to dismiss on qualified immunity grounds when the

complaint fails to allege the violation of a clearly established constitutional right.”

Id. (internal quotation marks omitted).

      “To obtain a dismissal based on qualified immunity, a government official

must first establish that he was acting within the scope of his discretionary

authority when the alleged wrongful act occurred.” Echols v. Lawton, 913 F.3d

1313, 1319 (11th Cir. 2019) (internal quotation marks omitted). To overcome a


                                           5
          USCA11 Case: 20-10245       Date Filed: 03/04/2021     Page: 6 of 15



qualified immunity defense, the plaintiff must then show (1) that the defendant

violated a constitutional right, and (2) that the violated right was “clearly

established.” Corbitt, 929 F.3d at 1311. These two prongs can be addressed in any

order. See Washington v. Rivera, 939 F.3d 1239, 1245 (11th Cir. 2019).

      The grant of qualified immunity is a question of law that is reviewed de

novo. Courson v. McMillian, 939 F.2d 1479, 1486 (11th Cir. 1991).

                                    Legal Analysis

                  A. Count 1: 42 U.S.C. § 1983 Claim Against Fryer

      The first count in Diaz’s second amended complaint is against Sergeant

Fryer for false arrest under § 1983. Diaz alleges that Fryer is liable for false arrest

because he was responsible for preparing the affidavit in support of the search

warrant application a week earlier. Diaz claims Fryer included the six prior

complaints against Diaz in the warrant application, intentionally omitting the fact

that each allegation had been dismissed. The act of submitting this warrant

application with knowingly false information is the alleged constitutional violation

forming the basis for Diaz’s § 1983 claim against Fryer.

      As stated above, qualified immunity is an affirmative defense that can be

raised on a motion to dismiss and will be granted if the complaint “fails to allege

the violation of a clearly established constitutional right.” Corbitt, 929 F.3d at

1311. An officer cannot be held liable for false arrest under § 1983 if the officer


                                           6
          USCA11 Case: 20-10245        Date Filed: 03/04/2021    Page: 7 of 15



did not participate in the actual arrest or was not in the chain of command

supervising the arresting officer. Brown v. City of Huntsville, 608 F.3d 724, 736–

37 (11th Cir. 2010) (concluding that a grant of qualified immunity to two officers

was proper because “[m]erely being present with the arresting officers at the scene

is not enough, unless the plaintiff can show that the defendant officer was part of

the chain of command authorizing the arrest action”).

      Here, Diaz admits in his response to the motion to dismiss that his “Second

Amended Complaint does not allege that Defendant Fryer supervised the

investigation at the heart of his lawsuit, nor is there any allegation that he acted in

any other supervisory capacity.” Diaz’s second amended complaint also contains

no allegations that Fryer actually participated in the arrest. Because Diaz’s

complaint does not establish that Fryer violated his clearly established

constitutional rights, we find Diaz has not overcome Fryer’s qualified immunity

defense. Diaz’s allegations do not establish that Fryer was the arresting officer or

that he was in the chain of command. Sergeant Fryer is therefore entitled to

qualified immunity against Diaz’s § 1983 false arrest claim.

          B. Count 2: 42 U.S.C. § 1983 Claim Against Miami-Dade County

      While the Supreme Court has held that local government entities are

“persons” within the scope of § 1983, and thus subject to liability, Diaz cannot rely

on a theory of respondeat superior to hold the County liable. McDowell v. Brown,


                                           7
         USCA11 Case: 20-10245          Date Filed: 03/04/2021   Page: 8 of 15



392 F.3d 1283, 1289 (11th Cir. 2004); see Monell v. Dep’t of Soc. Servs., 436 U.S.

658, 694–95 (1978) (finding that a county does not incur § 1983 liability for

injuries caused solely by its employees). “It is only when the execution of the

government’s policy or custom . . . inflicts the injury that the [county] may be held

liable under § 1983.” City of Canton v. Harris, 489 U.S. 378, 385 (1989) (omission

in original and internal quotation marks omitted). Thus, to impose § 1983 liability

on the County, Diaz must show “(1) that his constitutional rights were violated; (2)

that the municipality had a custom or policy that constituted deliberate indifference

to that constitutional right; and (3) that the policy or custom caused the violation.”

McDowell, 392 F.3d at 1289. To successfully prove a policy or custom, it is

generally necessary for a plaintiff to demonstrate “a persistent and wide-spread

practice.” Id. at 1290. This threshold burden “prevents the imposition of liability

based upon an isolated incident.” Id.

      Here, Diaz did not state a valid § 1983 claim for false arrest under Monell

and its progeny because his second amended complaint is based on his sole

incident of arrest, which is not sufficient to satisfy the “custom or policy” prong

necessary to impose § 1983 liability on the County. The allegations in his

complaint focus on the government’s investigation into Diaz and the actions the

government took over the course of a one-week period. Diaz does not explain how

the actions taken by the County—a search warrant application, a sting operation,


                                            8
         USCA11 Case: 20-10245        Date Filed: 03/04/2021    Page: 9 of 15



and an arrest—amount to a “persistent and wide-spread practice” resulting in the

deprivation of a constitutional right. See id. The allegations in Diaz’s complaint

simply do not rise to a wide-spread practice that is “so permanent and well settled

as to constitute a ‘custom or usage’ with the force of law.” City of St. Louis v.

Praprotnik, 485 U.S. 112, 127 (1988). Accordingly, the district court correctly

dismissed Count 2 against the County.

                  C. Count 3: 42 U.S.C. § 1983 Claim Against Rosen

      Count 3 is a defamation claim under § 1983 against defendant Howard

Rosen. The defamation claim against Rosen arises out of the statements he made

during the pre-shift roll call meeting at the Miami-Dade Narcotics Bureau on May

6, 2016. Diaz’s § 1983 claim asserts that, despite having already decided not to

prosecute him, Rosen advised approximately 40 members of the Narcotics Bureau,

among others, that “the common denominator on numerous, numerous cases where

money was missing from scenes” was Diaz. Rosen also stated that “[w]e know

that, over the past, [Officer Diaz] has stolen money. We just can’t prove it and

charge him with a crime.” In reference to other cases Diaz had investigated, Rosen

opined that “[t]here was a serious credibility issue with [Officer Diaz], so we can’t

file the case.” Although the State Attorney’s Office had decided not to prosecute

Diaz, the MDPD’s Professional Compliance Bureau was still investigating Diaz at

the time of the meeting. The statements Rosen made at this meeting constitute the


                                           9
         USCA11 Case: 20-10245       Date Filed: 03/04/2021    Page: 10 of 15



basis for Diaz’s § 1983 defamation claim. In response, Rosen claims that he is

entitled to qualified immunity.

      We laid out the relevant law pertaining to qualified immunity above and

need not restate it here. In Mikko v. City of Atlanta, we stated that “[a] prosecutor’s

most basic duty is to prosecute cases in his jurisdiction on behalf of the State.

Related to that duty, prosecutors may also communicate with other law

enforcement agencies, officials, or employees about current or potential

prosecutions.” 857 F.3d 1136, 1143–44 (11th Cir. 2017). Because there remained

an ongoing criminal investigation into Diaz at the time of the roll-call meeting, we

are bound by Mikko to find that Rosen was acting within the scope of his

discretionary authority. Rosen’s statements to fellow law enforcement officers

explaining his decision not to not prosecute Diaz as well as concerns he has over

Diaz’s credibility as a witness clearly fall within Rosen’s discretionary authority as

a prosecutor.

      Additionally, Diaz has not overcome Rosen’s qualified immunity defense as

Diaz’s allegations do not establish a violation of a clearly established constitutional

right. See Corbitt, 929 F.3d at 1311. In his second amended complaint, Diaz argues

that Rosen’s alleged defamatory statements “have irreparably damaged [his]

credibility, both as an investigator and as a witness on behalf of the State of

Florida.” Diaz’s claim is that Rosen’s statement to law enforcement that Diaz


                                          10
         USCA11 Case: 20-10245       Date Filed: 03/04/2021   Page: 11 of 15



committed a crime deprived him of a liberty interest. However, Diaz’s arrest

cannot serve as the basis for this claim as Diaz was arrested two months prior to

the statements Rosen made. To the extent Diaz asserts his reputational injury

constitutes the basis for his claim, this argument is foreclosed by Rehberg v. Paulk,

611 F.3d 828 (11th Cir. 2010). In Rehberg, we held that “[d]amage to reputation

alone is insufficient to state a Fourteenth Amendment due process claim.” Id. at

852; see also Siegert v. Gilley, 500 U.S. 226, 234 (1991) (rejecting the notion that

defamation by a government actor that injures one’s professional reputation

violates due process). Diaz has thus not alleged sufficient facts to overcome

Rosen’s defense of qualified immunity.

             D. Count 4: Florida Statute § 112.532 Claim Against Rosen

      In Count 4 of his second amended complaint, Diaz raises a state law claim

under section 112.532 of the Florida Statutes against Rosen for his alleged

violations of the Florida Law Enforcement Officers’ Bill of Rights. The statute

provides law enforcement officers with various rights and privileges when the

officer is under investigation by his agency. Section 112.532(3) addresses civil

suits brought by officers and provides that a law enforcement officer, such as Diaz,

shall have the right to bring a civil claim against any person, group, or corporation

“for abridgment of the officer’s civil rights arising out of the officer’s performance




                                          11
         USCA11 Case: 20-10245       Date Filed: 03/04/2021    Page: 12 of 15



of official duties.” Diaz requests compensatory and punitive damages for Rosen’s

alleged statutory violations.

      However, courts have found that section 112.532 does not create a private

right of action for money damages. See City of Miami v. Cosgrove, 516 So. 2d

1125, 1127 (Fla. Dist. Ct. App. 1987) (per curiam) (finding that section 112.534

provides the only express remedy for alleged violations of section 112.532, and

“[c]learly, Section 112.534 provides only for a suit for an injunction, not a suit for

damages”). In Kamenesh v. City of Miami, the District Court for the Southern

District of Florida found “that the holding in Cosgrove was intended to quash all

suits for damages under § 112.532,” whether against a municipality or a defendant

in his individual capacity. 772 F. Supp. 583, 593 (S.D. Fla., 1991) (abrogated on

other grounds).

      Therefore, because “[t]he sole remedy provided for in § 112.534 is

injunctive relief,” case law precludes Diaz’s claim for money damages against

Rosen. See id. Count 4 was therefore properly dismissed by the district court.

       E. Count 5: Negligent Infliction of Emotional Distress Claim Against all

                                       Defendants

      Count 5 of Diaz’s second amended complaint is a claim for negligent

inflection of emotional distress (NIED) against Defendants the County, Fryer, and

Rosen. As an initial matter, Diaz has abandoned his NIED claim against Fryer and


                                          12
         USCA11 Case: 20-10245       Date Filed: 03/04/2021    Page: 13 of 15



Rosen. Diaz only referenced the NIED claim against Fryer in his initial brief and

then proceeded to make an argument for an intentional inflection of emotional

distress claim under Florida law. See United States v. Corbett, 921 F.3d 1032, 1043

(11th Cir. 2019) (finding that a party abandons an issue by failing to raise it

prominently and plainly in the arguments section of their initial brief or when it is

raised in a perfunctory manner without supporting arguments or authority).

Similarly, Diaz’s NIED claim against Rosen is abandoned as it is not mentioned at

all in his brief and thus not properly presented for appellate review. See id. We

now turn to Diaz’s NIED claim against the County.

      In his second amended complaint, Diaz asserts an NIED claim against the

County stemming from “[t]he psychological trauma and emotional damage caused

by Defendants’ scheme to falsely accuse, arrest, and defame Officer Diaz.” This

trauma led to Diaz being hospitalized with a “stress-related ailment” and caused

his family severe emotional distress.

      Diaz’s state law NIED claim against the County never gains much traction

as the allegations in his complaint do not satisfy Florida’s impact rule. “In essence,

the impact rule requires that before a plaintiff can recover damages for emotional

distress caused by the negligence of another, the emotional distress suffered must

flow from physical injuries the plaintiff sustained in an impact.” R.J. v. Humana of

Fla., Inc., 652 So. 2d 360, 362 (Fla. 1995) (noting that allowing recovery for


                                          13
         USCA11 Case: 20-10245       Date Filed: 03/04/2021    Page: 14 of 15



purely emotional distress without an impact requirement “would open the

floodgates for fictitious or speculative claims” and would paralyze defendants’

ability to defend themselves as they “would not be sure whom they had injured or

where”). In R.J., the Florida Supreme Court found that the plaintiff’s “intangible,

mental injuries”—including hypertension, pain and suffering, mental anguish, loss

of capacity for the enjoyment of life, and the reasonable expense for medical

care—were “insufficient to meet the physical injury required under the impact

rule.” Id. at 364.

       So, too, here. Because Diaz alleges only emotional and psychological

injuries that arose “as a result of the Defendants’ scheme to falsely accuse, arrest,

and defame him,” and not as a result of any physical impact—as necessitated under

Florida law—his NIED claim against the County was barred by the impact rule and

thus properly dismissed.

               F. Denial of Leave to Amend Second Amended Complaint

       Diaz also appeals the district court’s denial of leave to amend his second

amended complaint. A district court’s denial of a motion for leave to amend is

reviewed for abuse of discretion, and we may affirm the district court’s ruling on

any ground supported by the record. Haynes v. McCalla Raymer, LLC, 793 F.3d

1246, 1249 (11th Cir. 2015). Diaz did not properly request leave to amend and we




                                          14
          USCA11 Case: 20-10245          Date Filed: 03/04/2021      Page: 15 of 15



find no merit in Diaz’s claim that the district court abused its discretion in denying

Diaz leave to amend his complaint for a third time.

       The Federal Rules of Civil Procedure state that a request for court order

must be made by written motion that states with particularity the grounds for

seeking the order and the relief sought. Fed. R. Civ. P. 7(b)(1). When the relief

sought is leave to amend a complaint, “the plaintiff must set forth the substance of

the proposed amendment or attach a copy of the proposed amendment to its

motion.” Newton v. Duke Energy Fla., LLC, 895 F.3d 1270, 1277 (11th Cir. 2018).

Here, Diaz did neither. 1 We therefore find the district court did not abuse its

discretion in denying Diaz leave to amend.

                                        Conclusion

       For the foregoing reasons, we affirm the district court’s order granting

motions to dismiss to defendants Miami-Dade County, Matthew Fryer, and

Howard Rosen.

       AFFIRMED.




1
 We also note that Diaz was obviously aware of these requirements given the fact that he had
previously filed a proper motion for leave to amend, resulting in the present second amended
complaint.
                                              15